TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00314-CV


August Petersen, Patsy Petersen and State Farm Lloyds as Subrogee of

August and Patsy Petersen, Appellants


v.


Permian Plastering, Inc., Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT

NO. GN501914, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N


	Appellants August Petersen, Patsy Petersen and State Farm Lloyds as Subrogee of
August Petersen and Patsy Petersen and appellee Permian Plastering, Inc., no longer wish to
pursue this appeal and have filed an agreed motion for dismissal with prejudice.  We grant the
motion and dismiss the appeal with prejudice.  Tex. R. App. P. 42.1(a).


					__________________________________________
					Jan P. Patterson, Justice
Before Justices B. A. Smith, Patterson and Puryear
Dismissed on Joint Motion
Filed:   December 1, 2005